Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about December 14, 1999, which denied plaintiff’s motion to, inter alia, hold defendant in contempt for willful disobedience of a judgment dated October 11, 1989, and to direct the Sheriff to convey the property at issue by Sheriff’s Deed, unanimously affirmed, with costs.
Although plaintiff in 1989 obtained a judgment entitling him to specific performance of the parties’ 1986 contract for plaintiffs purchase of defendant’s real property located at 765 Ninth Avenue in New York County, plaintiff took no action to enforce the judgment, notwithstanding its inclusion of a self-executing provision, for nearly 10 years, during which time defendant substantially improved the property. Accordingly, in view of the unreasonable and inexcusable delay by plaintiff and the resultant prejudice to defendant, who will suffer a significant forfeiture if the 1986 contract is now specifically enforced, plaintiffs motion was properly denied upon the ground of laches (cf., Macon v Arnlie Realty Co., 207 AD2d 268, 271). Concur — Williams, J. P., Tom, Andrias, Lerner and Saxe, JJ.